DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks/Arguments
Remarks & Arguments filed on 01/13/2021 is acknowledged.
Claims 1, 17 and 21-23 are examined.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 17 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Sheridan (10,221,770; published in Jun 26, 2014 as US 2014/0178180) in view of Pisseloup (US 2010/0012434) and in further view of Angst (8,479,486).  
In re Claim 1:  Sheridan teaches an oil thermal management system (Figs. 2 and 3) for a gas turbine engine (col. 1 ll. 16; the purpose or intended use of the invention, rather than any distinct definition 
a geared architecture (48) that drives a fan (42) at a lower speed than (col. 4 ll. 23-26) a low spool (30) of the gas turbine engine during engine operation;
an oil system (98) in communication with a journal bearing (see Fig. 2) of the geared architecture (col. 5 ll. 54-58) and an oil tank (80) is a source of oil for at least the geared architecture;
However, Sheridan does not teach an oil heating system.
Pisseloup teaches a heater system (electrically heating pump 3, [0025]) that comprises a heater element (electrically heating pump 3, [0025]) thermally coupled with a recirculation conduit (2), the recirculation conduit being in communication with an oil return passage (7) to an oil tank (1) of the oil system (Figs. 1 2), the oil tank is a source of oil for at least the geared architecture;
a circulation pump (3) in fluid communication with the recirculation conduit (2), wherein the oil circulation pump and the heating element are in series along the recirculation conduit.  Pisseloup teaches an oil pump and the heating element being one piece. However, Pisseloup does not teach to make the pump and the heater as two different elements in series, as claimed. It is noted that making a part separable, as it is disclosed and claimed in the instant application, was an obvious extension of prior art teachings, In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961), MPEP 2144.04 V C because by separating the electric heating pump into two elements, the apparatus will perform equally well.  Angst teaches a pump 5 and a heating element 3 in series), the recirculation conduit with the circulation pump and the heating element downstream of a check valve (6) in the oil return passage in communication with the oil tank (path 7-1-2-3-5-6); and
a control system in communication with the circulation pump, the heating element and a temperature sensor (inherently present) in the oil tank [0025 and 0031], the control system operable to delay an engine start procedure [0005] and selectively operate the heater system and the circulation pump to heat oil in the oil tank of the oil system [0007] to a temperature greater than a predetermined temperature prior to engine start, wherein the predetermined oil temperature is less than -40 degrees F (-40 degrees C), [0005].
In re Claim 17:  Sheridan i.v. Pisseloup i.v. Angst teaches the invention as claimed and as discussed above.  The claimed apparatus and the prior art apparatus being identical, both apparatuses will obviously perform in the same way.
In re Claim 21:  Sheridan i.v. Pisseloup i.v. Angst teaches the invention as claimed and as discussed for Claim 1, above.  Pisseloup being incorporated in Sheridan’s apparatus, Pisseloup further teaches wherein the circulation pump (electrically heating pump 3, [0025]) is operable to circulate the oil (Fig. 1; loop 1-2-3-4-5-6-7) when the oil is less than -40 degrees F (-40 degrees C), [0005-0009].
In re Claim 22:  Sheridan i.v. Pisseloup i.v. Angst teaches the invention as claimed and as discussed for Claim 1, above.  K Pisseloup being incorporated in Sheridan’s apparatus, Pisseloup further teaches wherein the oil circulation pump and the heating element are in line with the recirculation conduit (see Fig. 1).
In re Claim 23:  Sheridan i.v. Pisseloup i.v. Angst teaches the invention as claimed and as discussed for Claim 17.  Pisseloup being incorporated in Sheridan’s apparatus, Pisseloup further teaches wherein the oil thermal management system maintains the minimum oil temperature regardless of ambient temperature thereby permitting engine start without external ground equipment (pump is always operated).
Response to Arguments
Applicant's arguments with respect to claims 1 and 17 have been considered but are moot in view of the new ground(s) of rejection, necessitated by Applicant's amendments and to the extent possible, Applicant's arguments have been addressed in the body of the rejections at the appropriate locations.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUN GOYAL whose telephone number is (571)270-7622.  The examiner can normally be reached on M & W: 8-6; TU: 8-11; TH-S: 8-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARUN GOYAL/             Primary Examiner, Art Unit 3741